Citation Nr: 0822180	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for glaucoma claimed as a result of an injury suffered while 
a patient at a VA hospital in August 1982.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for bilateral glaucoma as a residual of an eye injury 
sustained while a VA hospital patient in August 1982 and 
subsequent treatment.

The Board previously denied this claim in August 1998.  The 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans' Claims (Court), which granted a joint motion to 
dismiss the claim in November 1999.  

The present appeal stems from a claim filed in 1999.  In May 
2002, the Board dismissed the claim for compensation benefits 
under 38 U.S.C.A. § 1151 based on lack of jurisdiction.  The 
Secretary subsequently filed an unopposed motion for remand 
and in April 2003, the Court vacated the May 2002 Board 
decision and remanded the case to the Board.  In August 2004, 
the Board remanded the case to the RO for additional 
development identifying the issue as a claim to reopen based 
on new and material evidence.  The RO subsequently 
accomplished the requested development.  
 
The Board, in essence, reopened the claim for compensation 
benefits under 38 U.S.C.A. § 1151 based on new and material 
evidence in May 2006 and requested a VHA medical opinion on 
the matter.  In February 2008, the Board sent a letter to 
clarify the VHA opinion received.  The request was 
subsequently answered.  The veteran submitted a response to 
the Board in May 2008 that he had no further argument and/or 
evidence to submit and to please proceed with the 
adjudication of his appeal.  As all necessary development has 
been accomplished, this case is properly before the Board.







FINDING OF FACT

The medical evidence shows there is no relationship between 
the present bilateral glaucoma and carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for bilateral glaucoma claimed as a result of 
VA treatment in August 1982 have not been met. 38 U.S.C.A. §§ 
1151, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was not subsequently readjudicated, 
following the provision of notice.  However, the veteran 
submitted a statement to the Board in May 2008 that he had no 
further argument and/or evidence to submit and for the Board 
to proceed with the adjudication.  No fundamental unfairness 
is shown as a result of the untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to whether the 
veteran's glaucoma was related to an injury at a VA hospital 
in 1982.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The veteran asserts that he has glaucoma in both eyes as a 
result of an accident while he was a patient at a VA facility 
in 1982 and subsequent treatment.

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c) 
(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination. 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause. 38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

An August 1982 VA psychiatric hospital record notes that the 
veteran had apparently been in Manual Arts Therapy on August 
9, 1982 and dust and copper tubing dust apparently was in the 
area.  He did not request goggles and had complaints of eye 
irritation.  On physical examination, there was a corneal 
abrasion in the right eye; the left eye cornea was clear.  
There was no foreign body seen when the lid was everted.  The 
veteran was given an eye patch for his right eye and told to 
keep it tightly closed for 24 hours.  He also was given 
saline drops and medication for pain.

A December 1986 VA eye examination report shows glaucoma was 
suspected.  A September 1987 VA eye examination report shows 
an impression of probable chronic open angle glaucoma in both 
eyes.  The corneas in both eyes were clear.  The glaucoma 
diagnosis was later confirmed.  By September 2002, a VA 
letter notes the veteran was legally blind.

As the record shows VA treatment in 1982 for an eye injury 
and a subsequent diagnosis of glaucoma, the determinative 
issue is whether there is any relationship between the 
present eye disability and carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

The positive evidence consists of an October 1999 statement 
from a private physician, who found that the veteran's right 
eye injury in the VA hospital subsequently caused the 
glaucoma in the right and left eye.  The physician documented 
the veteran's injury including redness, swelling, and 
cortical abrasion in the right eye, a 1985 finding of 
increased intraocular pressure, and a 1986 assessment of 
glaucoma suspect.  The physician determined that the veteran 
had a very serious right eye injury while in the hospital in 
1982 and that medical literature showed that the occurrence 
of glaucoma with penetrating/blunt trauma could occur 
secondary to inflammation, which might be associated with 
posterior synechia formation, papillary block, or angle 
closure glaucoma.  In addition, glaucoma might develop as a 
late sequelae of retained, often unsuspected, metallic 
foreign bodies and might not occur until 16 years after the 
initial injury.  The physician noted that the veteran's 
glaucoma occurred within one to three years following a 
serious eye injury and that other than the metallic foreign 
body in the eye, he did not have any other risks or 
predisposing factors.

A VA opinion that was submitted in July 2006 shows that it 
was likely as not that the veteran's current chronic left eye 
disorder, including glaucoma and cataract residuals was 
causally related to the August 1982 right eye injury because 
one to two years following the injury, the veteran's vision 
was 20/40.  In response to the question of whether the 
veteran's chronic eye disabilities were the result of VA 
fault, the examiner noted that the response was not 
applicable.
 
The veteran submitted copies of articles on foreign bodies in 
the eyes and glaucoma.

The negative evidence consists of a May 1989 document filled 
out by a VA doctor at the facility where treatment was given 
in 1982, who found that there was no evidence of eye injury 
caused by carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA staff, nor circumstances, 
which indicate fault on the part of VA, or any unforeseen, 
untoward event.

A July 2000 VA examination report shows the veteran had a 
history of metal foreign bodies in the eyes bilaterally in 
1982.  The veteran was walking past someone grinding metal 
and had several metal shavings fly into his eyes.  He was 
status post trabeculectomy with Mitomycin in the left eye in 
1995 and trabeculectomy in the right eye in 1997.  He also 
had a history of cataract in the right eye post cataract 
extraction with intraocular lens implantation in 1999.  The 
examiner found that the veteran's current ocular difficulties 
did not appear connected with his history of metallic foreign 
bodies.  There were no objective findings for retinal 
detachment or a prior intraocular hemorrhage.  The veteran's 
current problems seemed to stem entirely from his glaucoma.

A March 2008 letter from a VA physician contains an opinion 
that it was highly unlikely that the injury sustained in 
August 1982 in the right eye resulted in additional right eye 
disability, to include glaucoma or current chronic eye 
disorders associated with glaucoma; and it was highly 
unlikely that the veteran's current left eye disorders 
including glaucoma and cataract residuals were causally 
related to either the August 1982 eye injury or to any 
current right eye disorder casually related thereto.

The negative evidence in this case outweighs the positive 
evidence.  The only evidence weighing in favor of the 
veteran's claim are the two medical opinions in October 1999 
and July 2006, articles on glaucoma and foreign bodies in the 
eyes, and the veteran's own belief that his current eye 
conditions are related to the 1982 injury and subsequent 
treatment.  While these medical records supported the finding 
that the glaucoma in the eyes was related to the 1982 injury, 
there was no opinion given as to whether the injury was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.  The articles submitted by 
the veteran also do not support these criteria.

The veteran reportedly injured his eye in 1982 because he was 
in an area of a VA hospital where dust and metallic particles 
were flying and he was not wearing goggles.  He subsequently 
received treatment by VA for the injury to his right eye 
consisting of a patch he was instructed to wear on his right 
eye for 24 hours, eye drops, and medication for pain.  There 
was no indication that the treatment the veteran received for 
his eye was negligent or caused an event not reasonably 
foreseeable.  Even if the medical evidence definitely showed 
that the veteran's glaucoma was related to the eye injury in 
1982, merely showing that a veteran received care, treatment, 
or examination, and that the veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c) 
(1).  Also, none of the physicians who found that the 
glaucoma was related to the right eye injury could explain 
how an injury in the right eye could lead to glaucoma in the 
left.  The March 2008 opinion that it was highly unlikely 
that any right eye injury could cause the subsequent glaucoma 
in both eyes is more definitive unfavorable evidence.

The veteran's own statements regarding additional disability 
associated with the 1982 injury and subsequent treatment are 
of little probative value.  Although the veteran is competent 
to testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent. See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  In this case, 
the veteran is not competent to provide an opinion as to 
whether he incurred permanent additional disability as a 
result of the use of the 1982 eye injury and subsequent 
treatment.

Moreover, the veteran's lay evidence is heavily outweighed by 
the medical evidence of record, which shows that the 
veteran's glaucoma is not due carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151. 

The preponderance of the evidence is against the claim for 
compensation pursuant to 38 U.S.C.A. § 1151; there is no 
doubt to be resolved; and compensation under 38 U.S.C.A. § 
1151 for glaucoma due to VA treatment in August 1982 is not 
warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for glaucoma claimed as a result of an injury suffered while 
a patient at a VA hospital in August 1982 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


